DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants amendment to claims 1 and 19 is interpreted as being fully supported by ¶0028 of US20190285205A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over COTTONE (US 20180093070 A1) in view of HJERTMAN (US 20020025396 A1), further in view of HARRISON (US 4035007).
As to claim 1, COTTONE teaches method of forming a mechanical joint, comprising: providing a first tube formed of nitinol wherein the first tube includes an end portion having a plurality of protruding first tube lobes and a plurality of first tube lobe recesses, and wherein each lobe of the plurality of first tube lobes is in a first position (Figures 6a-6c teach the lobe (410) is in a first position (lying parallel to the tube wall) before joining.), respectively; providing a metallic second tubular component including an end portion having a plurality of protruding second tubular component lobes, and a plurality of second tubular component lobe recesses (¶0141 and Figure 6r/6s teach the joining of two tubular modules (110, 120).  ¶0152 teaches one of the tubular modules (110) is made from 316 SST and another (120) is made from Nitinol.  Figure 6p-6q teach that lobes (410, 450, 451) fit into corresponding lobe recesses (430, 460, 461) on both tubes (110, 120). ¶0167 teaches that a plurality of snap fit connectors is within the scope of the invention.); positioning each lobe of the plurality of first tube lobes such that each lobe of the plurality of first tube lobes expands to a second position (Figures 6l-6m teach that the first lobes (410) are moved to a second position during joining.), respectively; aligning each lobe of the plurality of first tube lobes while in the second position with each lobe recess of the plurality of second tubular component lobe recesses (Figures 6l-6m teach that the first lobes (410) are aligned with the recess (430) of the second tubular component (110) when in the second position.), respectively; moving each lobe of the plurality of first tube lobes such that one lobe of the plurality of first tube lobes returns to the first position and is disposed in one lobe recess of the plurality of second tubular component lobe recesses, respectively; disposing one lobe of the plurality of second tubular component lobes in one lobe recess of the plurality of first tube recesses, respectively (Figure 6h teaches the lobe (410) returns to a first position after joining.); mechanically engaging the first tube end portion having the plurality of first tube lobes with the second tubular component end portion having the plurality of second tubular component lobes (Figure 6h teaches the two tube sections (110, 120) are joined together using the lobe (410) and recess (430) cooperating structure. ¶0167 teaches the use of a plurality of lobes for the connection.), wherein each lobe of the plurality of first tube lobes mechanically engages withAMENDMENTPage 3Serial No: 16/430,701Docket MEDPO03 CIPFiling Date: June 4, 2019Title: MECHANICAL JOINING OF NITINOL TUBES two adjacent lobes of the plurality of second tubular component lobes and each lobe of the plurality of second tubular component lobes mechanically engages with two adjacent lobes of the plurality of first tube lobes (Figures 6g-6j teaches the lobes (410) of the first tube (120) engage with the adjacent lobes (second tube portions adjacent to the lobe (410) of the second tube (110).), such that a mechanical joint is formed which interlocks the first tube and the second tubular component against axial separation on a common longitudinal axis. (Figure 6m shows that the lobe (410) is wider at the head portion than the shaft (440) of the recess (430) such that it cannot be pulled back through the narrow shaft portion.  This is interpreted as a mechanical interconnection of the two tubes (110, 120). ¶0179 teaches that the snap fit connector creates a secure connection.)
COTTONE does not explicitly disclose each lobe of the second tubular component lobes has a same size and geometry with each lobe of the first tube lobes such that the mechanical joint if formable with more than one arrangement of the first tube and second tubular component relative to one another.
COTTONE does disclose that the nitinol section (Figure 6, Item 120) is bendable/deformable during the joining of the two tube segments. (Figure 6(l) teaches that the nitinol lobe (410) is bent to snap into the respective lobe of the steel tube (110).  ¶0175 teaches the stem (or neck in HJERTMAN) is “elastically deformable”. ¶0152 teaches an embodiment where item 110 is SST and item 120 is nitinol.) COTTONE also discloses that the number of snap fit interlocking portions is variable (¶0176) and that the snap fit connector can have alternative shapes. (¶0178)
However, HJERTMAN teaches a joint where the first and second lobes are the same size and geometry such that the mechanical joint is formable with more than one arrangement of the first tube and the second tubular component relative to one another (Figure 3B teaches first and second lobes (35, 35’) that are the same size and shape as one another. ¶0049 teaches that the hook structures are symmetrical.  The symmetry of the lobe shapes means that the combined joint of COTTONE and HJERTMAN can be formed via more than one arrangement.); mechanically engaging the first tube end portion having the plurality of first tube lobes with the second tubular component end portion having the plurality of second tubular component lobes (Figure 2 shows two tube segments (21, 21’) that are joined at a joint plane (23).  Figure 3B teaches a joint structure where each tube end has lobes (heads, 35) that interlock with one another.  ¶0016 teaches the joining direction of the tubes is perpendicular to the joint plane.) , wherein each lobe of the plurality of first tube lobes mechanically engages with two adjacent lobes of the plurality of second tubular component lobes and each lobe of the plurality of second tubular component lobes mechanically engages with two adjacent lobes of the plurality of first tube lobes (Figure 3B shows this engagement of the lobes. (35)), such that a mechanical joint is formed which interlocks the first tube and the second tubular component against axial separation on the longitudinal axis, (Figure 3B shows the lobes (35) are interlocked with one another.  ¶0020-0021 teaches the structure of the lobes (called hooks) secures the joint along the joining direction.) HJERTMAN also teaches during mechanically engaging the first tube end portion with the second tubular component end portion of the first tube deforms, and elastically recovers when the mechanical joint is formed (COTTONE teaches that the nitinol snap fit connector performs this feature, as described above.  When using the joint structure of HJERTMAN, ¶0029 teaches that the hook structures can be elastically deformable in order to assemble the joint along the joining direction and further elaborates that the hooks are flexed laterally out of the locking plane then brought back to complete the engagement.)  
Although the material of the tube segments is not explicitly disclosed in HJERTMAN as nitinol and metal, COTTONE is relied upon for teaching the nitinol and steel tube segments. 
One of ordinary skill would have been motivated to substitute the lobes of COTTONE with the known interlocking lobe and recess arrangement of HJERTMAN in order use hooks that are generally excellently suited to prevent primary and secondary part separation or movements in the joining and circumferential directions. (HJERTMAN ¶0030) The joint connection of HJERTMAN is also disclosed as providing a particle free and clean manufacture and assembly, automated snap lock assembly, angular locking, and uniform outer dimensions.  See ¶0038.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the lobes of COTTONE with the known interlocking lobe and recess arrangement of HJERTMAN because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).
COTTONE in view of HJERTMAN does not explicitly disclose cooling each lobe of the plurality of first tube lobes such that each lobe of the plurality of first tube lobes expands to a second position, respectively; aligning each lobe of the plurality of first tube lobes while in the second position with each lobe recess of the plurality of second tubular component lobe recesses, respectively; heating each lobe of the plurality of first tube lobes such that one lobe of the plurality of first tube lobes returns to the first position and is disposed in one lobe recess of the plurality of second tubular component lobe recesses, respectively.
COTTONE does disclose that Nitinol can be modified by heating. (¶0220)
However, HARRISON teaches the joining of two tubes using a joining member made from a heat recoverable material (Col. 1, Lines 45-53) that is composed of Nickel and Titanium in a near-equiatomic composition (See Col. 5, Lines 49-54), similar to Nitinol. This component made from a shape memory alloy (SMA) is cooled and expanded to a second position (Col. 3, Lines 57-62), aligned with the pipe joint (Col. 4, Lines 10-12), then heated to return the size/shape of the SMA member to a first position to create the pipe joint. (Col. 4, Lines 17-25) (See also Figures 5-7)
One of ordinary skill would have been motivated to apply the known heating/cooling technique of HARRISON to the multi-lobe joining method of COTTONE in view of HJERTMAN in order to provide a connection that can be easily transported and applied or removed without the use of extra equipment. (HARRISON Col. 1, Lines 45-50)  A joint that can be readily uncoupled allows for the replacement of sections of COTTONE’s catheter in the event that a section of greater length (¶0164 teaches various lengths are used) is needed for a particular medical procedure.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known heating/cooling technique of HARRISON to the multi-lobe joining method of COTTONE in view of HJERTMAN because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 2, COTTONE in view of HJERTMAN and HARRISON teaches the method of claim 1 wherein the plurality of first tube lobes of the first tube comprise an initial minimum width (W1) and a length (L), wherein the length to width aspect ratio of 0.33:1 to 10:1. (Figure 3B of HJERTMAN, which teaches the lobe structures, shows a neck portion that has a minimum width and that the hook has a total length L.  The ratio of the width to length is clearly within the range of 0.33:1 to 10:1. “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.” In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) Figure 3B suggests to one of ordinary skill in the art that was looking to create a tongue and groove joint between two tubes to do so with a length to width aspect ratio around 1:1 to 2:1, which falls within the claimed range of 0.33:1 and 10:1. “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.” In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979) See MPEP 2125. Examiner asserts that an artisan attempting to practice COTTONE in view of HJERTMAN, but having no measurements, would have reasonably at first attempted to copy the structure as shown in the Figures.)

As to claim 3, COTTONE in view of HJERTMAN and HARRISON teaches the method of claim 1 wherein the plurality of first tube lobes of the first tube comprises 2, 3, 4, 5 or 6 lobes. (HJERTMAN, Figure 3B teaches at least 3 lobes (35).  COTTONE, ¶0167 teaches 1, 2, 3, 4, 5, 6…n protruding sections.)

As to claim 4, COTTONE in view of HJERTMAN and HARRISON teaches the method of claim 1 wherein the first tube has an outer diameter (OD) of 0.010 inch to 0.625 inch. (COTTONE, which is being relied upon for the tubes, ¶ 0183 teaches the outer diameter can be from 0.5mm to 1mm, or 0.0196 inches to 0.039 inches.  ¶ 0189 also teaches a diameter of up to 3mm, or 0.118 inches.)

As to claim 5, COTTONE in view of HJERTMAN and HARRISON teaches the method of claim 1 wherein the first tube has a wall thickness of 0.002 inch to 0.065 inch. (COTTONE, which is being relied upon for the tubes, ¶ 0189 teaches a wall thickness of 0.05mm to 1mm, or 0.00196 inches to 0.0394 inches.)

As to claim 6, COTTONE in view of HJERTMAN and HARRISON teaches the method of claim 1 wherein the outer diameter (OD) to wall thickness ratio is 5:1 to 30:1. (COTTONE, which is being relied upon for the tubes, ¶ 0189 teaches an OD of 0.2 mm to 3 mm and a wall thickness of 0.05 mm to 1mm, which results in both a ratio of 5:1 (0.25mm:0.05mm) and 30:1 (3mm:0.1mm).)

As to claim 7, COTTONE in view of HJERTMAN and THORUD teaches the method of claim 1 wherein each lobe of the plurality of first tube lobes and each lobe of the plurality of second tubular component lobes has a length (L) and a width at the end of the tube (W3) such that the length (L) to width (W3) ratio is in the range of 0.33:1 to 2:1. (HJERTMAN, which is relied upon for the lobe structure, teaches in Figure 3B that each lobe (hook, 35) has a neck (narrow portion at the tube end) and a head (at the tip of the hook) that is wider than the neck.  The ratio of the length in the joining direction (interpreted as up and down when looking at Figure 3B) to the neck width (W3) is interpreted as being between illustrated as 0.33:1 to 2:1. “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.” In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) Figure 3B suggests to one of ordinary skill in the art that was looking to create a tongue and groove joint between two tubes to do so with a length to width aspect ratio around 1:1 to 2:1, which falls within the claimed range of 0.33:1 and 2:1. “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.” In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979) See MPEP 2125. Examiner asserts that an artisan attempting to practice COTTONE in view of HJERTMAN, but having no measurements, would have reasonably at first attempted to copy the structure as shown in the Figures.)

As to claim 8, COTTONE in view of BALZUM and HARRISON teaches the method of claim 1 wherein the mechanical engaging of the first tube end portion with the second tubular component end portion includes a strain on the plurality of first tube lobes. (Figure 4a teaches a nitinol tube end (120) that engages with another tube end (110).  ¶ 0168 teaches the stabilizing elements (which correspond to the joint) experience strain.)
COTTONE does not explicitly disclose that the strain is between 1% and 8%.
However, on Page 6, Line 15 of the specification filed 17 December 2018, Applicant admits that Nitinol can provide up to 8.0% strain.   Since COTTONE discloses the use of Nitinol (¶ 0152 teaches one of the tubular modules (110) is made from 316 SST and another (120) is made from Nitinol.) in the tongue and groove joint, COTTONE must also disclose a less than 8% strain. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  See MPEP 2144.01.

As to claim 9, COTTONE in view of BALZUM and HARRISON teaches the method of claim 1 wherein the mechanical joint has a torsional flexibility. (COTTONE, ¶ 0246 and 0247 teach that flexibility of the tubular modules are impacted by the design characteristics. (diameter, wall thickness, material used))
COTTONE in view of BALZUM and HARRISON does not explicitly disclose that the torsional flexibility is of 0.1 degree up to less than 1.0 degree. 
However, regarding the limitation “the torsional flexibility is of 0.1 degree up to less than 1.0 degree” it is noted that the torsional flexibility of the joint is a known result effective variable because it is well known in the art of mechanical coupling that if there is too little flexibility, the joint will not function as intended, but too much flexibility will also result in a failure of the joint.  As such, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the claimed flexibility range of 0.1 degree up to less than 1.0 degree, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

As to claim 10, COTTONE in view of HJERTMAN and HARRISON teaches the method of claim 1 wherein the mechanical joint has a torsional flexibility. (COTTONE, ¶ 0246 and 0247 teach that flexibility of the tubular modules are impacted by the design characteristics. (diameter, wall thickness, material used).)
COTTONE in view of HJERTMAN and HARRISON does not explicitly disclose that the torsional flexibility is of 1.0 degree to 3.0 degrees.
However, regarding the limitation “the torsional flexibility is of 0.1 degree to 3.0 degrees” it is noted that the torsional flexibility of the joint is a known result effective variable because it is well known in the art of mechanical coupling that if there is too little flexibility, the joint will not function as intended, but too much flexibility will also result in a failure of the joint.  As such, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the claimed flexibility range of 0.1 degree to 3.0 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

As to claim 18, COTTONE in view of HJERTMAN and HARRISON teaches the method of claim 1 wherein the metallic second tubular component is formed of stainless steel, cobalt alloy, or nickel alloy. (COTTONE, ¶0152 teaches one of the tubular modules (110) is made from 316 SST and another (120) is made from Nitinol. ¶0146 teaches COTTONE considers SST to be stainless steel.)
As to claim 19, COTTONE in view of HJERTMAN and HARRISON teaches the method of claim 1 wherein: each lobe of the plurality of first tube lobes has opposite sides, wherein each side of the opposite sides of each lobe of the plurality of first tube lobes mechanically engages with a respective side of the two adjacent lobes of the plurality of second tubular component lobes, wherein the opposite sides of each lobe of the plurality of first tube lobes each have a convex curved portion; and wherein the respective sides of the two adjacent lobes of the plurality of second tubular component lobes each have a convex portion. (HJERTMAN, which is relied upon for the shape of the first and second lobes, teaches in Figure 3B that the first lobes (35) have a convex curved portion (the curved edges of the head/tip) and the second lobes (35’) have the same convex portions.  Figure 3B also shows the two lobes (35, 35’) engage one another at the sides.)

As to claim 20, COTTONE in view of HJERTMAN and HARRISON teaches method of claim 1 wherein each lobe of the plurality of first tube lobes has opposite sides which mechanically engage with the two adjacent lobes of the plurality of second tubular component lobes, wherein the opposite sides of each lobe of the plurality of first tube lobes have a same shape; and wherein each lobe of the plurality of second tubular component lobes has opposite sides which mechanically engage with the two adjacent lobes of the plurality of first tube lobes, wherein the opposite sides each lobe of the plurality of second tubular component lobes have a same shape. (HJERTMAN, which is relied upon for the shape of the lobes, teaches in Figure 3B that each lobe (35, 35’) has the same shape and that they engage one another on the sides.)

As to claim 21, COTTONE teaches a method of forming a mechanical joint, comprising: providing a first tube formed of nitinol wherein the first tube includes an end portion having a plurality of protruding first tube lobes and a plurality of first tube lobe recesses, and wherein each lobe of the plurality of first tube lobes is in a first position, respectively; providing a metallic second tubular component including an end portion having a plurality of protruding second tubular component lobes and a plurality of second tubular component lobe recesses (¶0141 and Figure 6r/6s teach the joining of two tubular modules (110, 120).  ¶0152 teaches one of the tubular modules (110) is made from 316 SST and another (120) is made from Nitinol.  Figure 6p-6q teach that lobes (410, 450, 451) fit into corresponding lobe recesses (430, 460, 461) on both tubes (110, 120). ¶0167 teaches that a plurality of snap fit connectors is within the scope of the invention.), aligning each lobe of the plurality of first tube lobes while in the second position with each lobe recess of the plurality of second tubular component lobe recesses (Figures 6l-6m teach that the first lobes (410) are aligned with the recess (430) of the second tubular component (110) when in the second position.), respectively: moving each lobe of the plurality of first tube lobes such that one lobe of the plurality of first tube lobes returns to the first position and is disposed in one lobe recess of the plurality of second tubular component lobe recesses, respectively; disposing one lobe of the plurality of second tubular component lobes in one lobe recess of the plurality of first tube recesses, respectively (Figure 6h teaches the lobe (410) returns to a first position after joining.); mechanically engaging the first tube end portion having the plurality of first tube lobes with the second tubular component end portion having the plurality of second tubular component lobes (Figure 6h teaches the two tube sections (110, 120) are joined together using the lobe (410) and recess (430) cooperating structure. ¶0167 teaches the use of a plurality of lobes for the connection.), wherein each lobe of the plurality of first tube lobes mechanically engages withAMENDMENTPage 3Serial No: 16/430,701Docket MEDPO03 CIPFiling Date: June 4, 2019Title: MECHANICAL JOINING OF NITINOL TUBES two adjacent lobes of the plurality of second tubular component lobes and each lobe of the plurality of second tubular component lobes mechanically engages with two adjacent lobes of the plurality of first tube lobes (Figures 6g-6j teaches the lobes (410) of the first tube (120) engage with the adjacent lobes (second tube portions adjacent to the lobe (410) of the second tube (110).), such that a mechanical joint is formed which interlocks the first tube and the second tubular component against axial separation on a common longitudinal axis. (Figure 6m shows that the lobe (410) is wider at the head portion than the shaft (440) of the recess (430) such that it cannot be pulled back through the narrow shaft portion.  This is interpreted as a mechanical interconnection of the two tubes (110, 120). ¶0179 teaches that the snap fit connector creates a secure connection.)
COTTONE does not explicitly disclose each lobe of the second tubular component lobes has a same size and geometry with each lobe of the first tube lobes such that each lobe of the plurality of first tube lobes is disposable in more than one recess of the plurality of second tubular component lobe recesses, and each lobe of the plurality of second tubular component lobes is disposable in more than one recess of the plurality of first tube recesses.
COTTONE does disclose that the nitinol section (Figure 6, Item 120) is bendable/deformable during the joining of the two tube segments. (Figure 6(l) teaches that the nitinol lobe (410) is bent to snap into the respective lobe of the steel tube (110).  ¶0175 teaches the stem (or neck in HJERTMAN) is “elastically deformable”. ¶0152 teaches an embodiment where item 110 is SST and item 120 is nitinol.) COTTONE also discloses that the number of snap fit interlocking portions is variable (¶0176) and that the snap fit connector can have alternative shapes. (¶0178)
However, HJERTMAN teaches a joint where the first and second lobes are the same size and geometry such that each lobe of the plurality of first tube lobes is disposable in more than one recess of the plurality of second tubular component lobe recesses, and each lobe of the plurality of second tubular component lobes is disposable in more than one recess of the plurality of first tube recesses. (Figure 3B teaches first and second lobes (35, 35’) that are the same size and shape as one another. ¶0049 teaches that the hook structures are symmetrical.  The symmetry of the lobe shapes means that the combined joint of COTTONE and HJERTMAN can be formed via more than one arrangement where each lobe fits into each recess in multiple rotational positions along the longitudinal axis of the tubes.); mechanically engaging the first tube end portion having the plurality of first tube lobes with the second tubular component end portion having the plurality of second tubular component lobes (Figure 2 shows two tube segments (21, 21’) that are joined at a joint plane (23).  Figure 3B teaches a joint structure where each tube end has lobes (heads, 35) that interlock with one another.  ¶0016 teaches the joining direction of the tubes is perpendicular to the joint plane.) , wherein each lobe of the plurality of first tube lobes mechanically engages with two adjacent lobes of the plurality of second tubular component lobes and each lobe of the plurality of second tubular component lobes mechanically engages with two adjacent lobes of the plurality of first tube lobes (Figure 3B shows this engagement of the lobes. (35)), such that a mechanical joint is formed which interlocks the first tube and the second tubular component against axial separation on the longitudinal axis, (Figure 3B shows the lobes (35) are interlocked with one another.  ¶0020-0021 teaches the structure of the lobes (called hooks) secures the joint along the joining direction.) HJERTMAN also teaches during mechanically engaging the first tube end portion with the second tubular component end portion of the first tube deforms, and elastically recovers when the mechanical joint is formed (COTTONE teaches that the nitinol snap fit connector performs this feature, as described above.  When using the joint structure of HJERTMAN, ¶0029 teaches that the hook structures can be elastically deformable in order to assemble the joint along the joining direction and further elaborates that the hooks are flexed laterally out of the locking plane then brought back to complete the engagement.)  
Although the material of the tube segments is not explicitly disclosed in HJERTMAN as nitinol and metal, COTTONE is relied upon for teaching the nitinol and steel tube segments. 
One of ordinary skill would have been motivated to substitute the lobes of COTTONE with the known interlocking lobe and recess arrangement of HJERTMAN in order use hooks that are generally excellently suited to prevent primary and secondary part separation or movements in the joining and circumferential directions. (HJERTMAN ¶0030) The joint connection of HJERTMAN is also disclosed as providing a particle free and clean manufacture and assembly, automated snap lock assembly, angular locking, and uniform outer dimensions.  See ¶0038.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the lobes of COTTONE with the known interlocking lobe and recess arrangement of HJERTMAN because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).
COTTONE does not explicitly disclose cooling each lobe of the plurality of first tube lobes such that each lobe of the plurality of first tube lobes expands to a second position, respectively; aligning each lobe of the plurality of first tube lobes while in the second position with each lobe recess of the plurality of second tubular component lobe recesses, respectively; heating each lobe of the plurality of first tube lobes such that one lobe of the plurality of first tube lobes returns to the first position and is disposed in one lobe recess of the plurality of second tubular component lobe recesses, respectively.
COTTONE does disclose that Nitinol can be modified by heating. (¶0220)
However, HARRISON teaches the joining of two tubes using a joining member made from a heat recoverable material (Col. 1, Lines 45-53) that is composed of Nickel and Titanium in a near-equiatomic composition (See Col. 5, Lines 49-54), similar to Nitinol. This component made from a shape memory alloy (SMA) is cooled and expanded to a second position (Col. 3, Lines 57-62), aligned with the pipe joint (Col. 4, Lines 10-12), then heated to return the size/shape of the SMA member to a first position to create the pipe joint. (Col. 4, Lines 17-25) (See also Figures 5-7)
One of ordinary skill would have been motivated to apply the known heating/cooling technique of HARRISON to the multi-lobe joining method of COTTONE in view of HJERTMAN in order to provide a connection that can be easily transported and applied or removed without the use of extra equipment. (HARRISON Col. 1, Lines 45-50)  A joint that can be readily uncoupled allows for the replacement of sections of COTTONE’s catheter in the event that a section of greater length (¶0164 teaches various lengths are used) is needed for a particular medical procedure.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known heating/cooling technique of HARRISON to the multi-lobe joining method of COTTONE in view of HJERTMAN because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Response to Arguments
Applicant’s arguments, see remarks, filed 10 March 2022, with respect to the rejection(s) of claim(s) 1 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of Claims 1 and 20 using BALZUM to teach the shape of the lobes is withdrawn.
BALZUM does not teach a lobe and recess combination where they are the same shape and geometry.  However, HJERTMAN teaches a tube to tube connection where the lobes and recesses are the same shape and geometry.  A new rejection is presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 8974454 teaches a dovetail connection in a tube where the lobes on both ends are the same size and geometry.  See Figure 17.
US 8986317 teaches a dovetail connection in a tube where the lobes on both ends are the same size and geometry.  See Figure 21.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726